DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 13-21 are allowable. The restriction requirement b , as set forth in the Office action mailed on 7/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/12/2021 is fully withdrawn.  Claims 11-12, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Gandy on 4/27/2022.

The application has been amended as follows: 

	Claim 1:	A locking device for holding a suture in tension, comprising: 
a housing member having a hollow interior with an interior end surface, a side wall and a first and second end, wherein the side wall includes two opposed side openings; 
a pin member partially within the hollow interior, the pin member including a gripping portion within the hollow interior, a shaft member fixed to the gripping portion, and a hole extending through the shaft member perpendicular to a longitudinal axis of the shaft member; 
a spring within the hollow interior and around the shaft member, the spring abutting the gripping portion of the pin member and the interior end surface of the housing member, 
wherein the device has a first unlocked condition in which the pin member is retracted and held against bias of the spring and the gripping portion is in a first position within the housing member to provide a movement path for the suture through the at least one of the side openings, around the gripping portion of the pin member and through the first end of the housing member, and in the first unlocked condition a portion of the shaft member extends through the second end of the housing member, and a second locked condition in which the spring bias holds the pin member in a position in which the gripping portion is in a second position closer to the first end than the first position of the gripping portion is to the first end, and which creates at least one pinch point between the gripping portion of the pin member and the housing member; and 
further wherein (a) the housing member includes a part-cylindrical exterior, with a flat surface extending from the first end to the second end, and/or (b) the first end of the housing member includes a hole along the longitudinal axis and communicating with the hollow interior, the hole in the first end having a diameter smaller than an outer diameter of the gripping portion, and the first end of the RESPONSE TO NON-FINAL OFFICE ACTIONApplication No. 16/394,192; Group Art Unit 2833#19726822 of 10Attorney Docket No. 022107-000437housing includes a plurality of apertures perpendicular to the longitudinal axis and communicating with the hole in the first end.

Claim 2:	The device of claim 1, wherein the housing member includes the part- cylindrical exterior, with the flat surface extending from the first end to the second end.

Claim 6:	The device of claim 5, wherein the housing member includes the part-cylindrical exterior with the flat surface extending from the first end to the second end, and wherein the exterior longitudinal channel is aligned with the flat surface of the housing member.

Claim 10:	The device of claim 9, wherein the housing member includes the part-cylindrical exterior with the flat surface extending from the first end to the second end, and wherein the flange includes a circular portion and a flat side, the flat side oriented toward the flat surface of the housing member.

Claim 11:	The device of claim 9, wherein the pin member further includes a head portion connected to the first surface of the flange and collinear with the shaft member, the head portion having a lip, and wherein a second circumferential groove is between the lip and the first surface of the flange.

Claim 13:	The device of claim 1, wherein the first end of the housing includes the hole along the longitudinal axis and communicating with the hollow interior, the hole in the first end having an inner diameter smaller than an outer diameter of the gripping portion, and wherein the first end of the housing includes the plurality of apertures perpendicular to the longitudinal axis and communicating with the hole in the first end.

Claim 14:	The device of claim 13, wherein the housing member includes the part-cylindrical exterior with the flat surface extending from the first end to the second end, and wherein at least one of the apertures is in the flat surface of the housing member.

Claim 15:	The device of claim 13, wherein at least two of the apertures are opposed to each other to form a cross channel across the hole in the first end.

Claim 18:	A locking device for holding a suture in tension, comprising: 
a housing member having a hollow interior with an interior end surface, a side wall between a first end of the housing member and second end of the housing member, wherein the side wall includes two opposed side openings, and wherein the first end includes a hole communicating with the hollow interior; 
a pin member partially within the hollow interior, the pin member including a gripping portion within the hollow interior and a shaft member fixed to the gripping portion; and 
a spring within the hollow interior and around the shaft member, the spring abutting the gripping portion of the pin member and the interior end surface of the housing member, 
wherein the device has a first unlocked condition in which the pin member is retracted and held against bias of the spring and the gripping portion is in a first position within the housing member to provide a movement path for the suture, the movement path extending from at least one of the side openings through and out of the hole of the first end of the housing member, and a second locked condition in which the spring bias holds the pin member in a position in which the gripping portion is in a second position closer to the first end than the first position of the gripping portion is to the first end, and which creates at least one pinch point between the gripping portion of the pin member and the housing member; and wherein the hole has an inner diameter smaller than an outer diameter of the gripping portion. 

Reasons for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein (a) the housing member includes a part-cylindrical exterior, with a flat surface extending from the first end to the second end, and/or (b) the first end of the housing member includes a hole along the longitudinal axis and communicating with the hollow interior, the hole in the first end having a diameter smaller than an outer diameter of the gripping portion, and the first end of the RESPONSE TO NON-FINAL OFFICE ACTIONApplication No. 16/394,192; Group Art Unit 2833#19726822 of 10Attorney Docket No. 022107-000437housing includes a plurality of apertures perpendicular to the longitudinal axis and communicating with the hole in the first end, (claim 16) the bulbous tail portion includes a groove parallel to the longitudinal axis and aligned with the flat surface of the housing member and (claim 18) wherein the hole has an inner diameter smaller than an outer diameter of the gripping portion. The closest art found was Gammell (20100257701). As explained in the nonfinal office action: As to claim 1, Gammels device is not disclosed to have a flat side extending from the first end to the second end. The shape of the device is oval which helps to strength the cord lock assembly and prevents the piston from rotating. Modifying this device to have a flat side as claimed would likely impede these advantages.  Furthermore, Gammels device does not have the hole structure claimed. There was no reason to modify the device to have this structure. As to claim 16, Gammel failed to teach the bulbous tail portion includes a groove parallel to the longitudinal axis and aligned with the flat surface of the housing member . Again, the device is oval which helps to strengthen the cord lock assembly and prevents the piston from rotating. Modifying this to have a flat side would likely impede these advantages. As to claim 18, Gammels device does not have the hole structure claimed. There was no reason to modify the device to have this structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771